NOTICE OF ALLOWABILITY, FOURTH  DETAILED ACTION
Status of Prosecution
The present application, 15/938,493 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed on March 28, 2018 in the Office and is a continuation of application 14/500,974, which claims priority to U.S. provisional application 62/005,093, under 35 U.S.C. § 119(e), dated May 30, 2014.
Examiner James Tsai replaced Examiner Wendy Nichols with the final office rejection mailed on August 19, 2020.
Applicant’s representatives Randy Omid and Andrew Renehan initiated an interview on October 29, 2020.
Applicant filed a request for continued examination with amendments and accompanying remarks and arguments on November 19, 2020.
The Office mailed a non-final rejection, third detailed action on December 7, 2020.
Applicant’s representatives Brian Ho (RN 60199) and David McKinney (RN 71941) initiated an interview on February 19, 2021.
Applicants filed amendments with accompanying remarks and arguments on February 24, 2021.
Examiner initiated an interview with Applicant on March 10, 2021 to discuss potential amendments to place the application in condition for allowance. Agreement was reached. A terminal disclaimer over the parent was filed later that day per the agreement.
Claims 1-2, 3-7, 10, 12-15, 20-23, 26,  28-29, 31-32, 34-37, 40, 42-43 and 45 are in condition for allowance. Claims 1, 14 and 15 are independent.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in an interview with Brian Ho (RN 60199) and David McKinney (RN 71941) on March 10, 2021. Examiner noted a minor typographical error as to dependent claims 10, 26 and 40, which should have had their dependency noted to be dependent off their respective independent claim parents of 1, 14 and 15 rather than presently canceled claims.
Examiner has made those changes below.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows.
Claims
(Currently Amended) A method for displaying a calendar on a touch-sensitive display screen, the method comprising:
presenting a calendar layout that displays at least one representation of an appointment, the calendar layout having a first time scale;
receiving a gestural input of a first type through the touch-sensitive display screen at a location that corresponds to the calendar layout, wherein the gestural input of the first type is multi-touch gestural input;

while displaying the calendar layout with the second time scale, receiving a gestural input of a second type, different from the first type, through the touch-sensitive display screen, wherein the gestural input of the second type does not include a movement component; [[and]]
in response to the received gestural input of the second type, modifying the time scale of the calendar layout from the second time scale to the first time scale and resizing the representation of the appointment within the calendar layout from the second size to the first size[[.]]; and
while resizing the representation in response the received gestural input of the first type, adjusting an amount of text regarding the appointment that is displayed within the representation, wherein adjusting the amount of text comprises displaying additional types of information about the appointment or fewer types of information about the appointment.

(Previously Presented) The method of claim 1, wherein the calendar layout is a first portion of a graphical user interface, wherein other portions of the graphical user interface are not affected by the gestural input of the first type.

(Cancel) 

(Original) The method of claim 1, wherein resizing comprises resizing a plurality of representations of appointments that are displayed in the calendar layout.

(Original) The method of claim 1, wherein the calendar layout spans horizontal and vertical directions, wherein the time scale is resized in the vertical direction and not the horizontal direction.

(Original) The method of claim 5, wherein the time scale is in hours of a day along the vertical direction of the calendar layout.

(Original) The method of claim 6, wherein days of a week are displayed along the horizontal direction of the calendar layout.

(Cancel) 

(Cancel) 

(Currently Amended) The method of claim [[9]] 1, wherein the types of information comprise at least one of a location of the appointment, attendees to the appointment, and notes about the appointment.

(Cancel) 

(Original) The method of claim 1 further comprising, while resizing the representation, dynamically adjusting a font size of text that is displayed within the representation of the appointment.

(Original) The method of claim 12 further comprising, when the size of the representation is reduced below a threshold size, removing the text from the representation.

(Currently Amended) An electronic device, comprising:
a touch-sensitive display screen;
one or more processors; and
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs for displaying a calendar application on the touch-sensitive display screen and including instructions for:

receiving a gestural input of a first type through the touch-sensitive display screen at a location that corresponds to the calendar layout, wherein the gestural input of the first type is multi-touch gestural input;
in response to the received gestural input of the first type, modifying a time scale of the calendar layout from the first time scale to a second time scale and resizing the representation of the appointment within the calendar layout from a first size to a second size different from the first size, wherein modifying the time scale of the calendar layout includes modifying the time scale of the calendar layout and the representation of the appointment continuously with a detected amount of movement associated with the received gestural input of the first type; 
while displaying the calendar layout with the second time scale, receiving a gestural input of a second type, different from the first type, through the touch-sensitive display screen, wherein the gestural input of the second type does not include a movement component; [[and]]
in response to the received gestural input of the second type, modifying the time scale of the calendar layout from the second time scale to the first time scale and resizing the representation of the appointment within the calendar layout from the second size to the first size[[.]]; and
while resizing the representation in response the received gestural input of the first type, adjusting an amount of text regarding the appointment that is displayed within the representation, wherein adjusting the amount of text comprises displaying additional types of information about the appointment or fewer types of information about the appointment.

(Currently Amended) A non-transitory computer-readable storage medium, storing one or more programs configured to be executed by one or more processors of an electronic device with a touch-sensitive display screen, the one or more programs for displaying a calendar application on the touch-sensitive display screen including instructions for:
presenting a calendar layout that displays at least one representation of an appointment, the calendar layout having a first time scale;
, wherein the gestural input of the first type is multi-touch gestural input;
in response to the received gestural input of the first type, modifying a time scale of the calendar layout from the first time scale to a second time scale and resizing the representation of the appointment within the calendar layout from a first size to a second size different from the first size, wherein modifying the time scale of the calendar layout includes modifying the time scale of the calendar layout and the representation of the appointment continuously with a detected amount of movement associated with the received gestural input of the first type; 
while displaying the calendar layout with the second time scale, receiving a gestural input of a second type, different from the first type, through the touch-sensitive display screen, wherein the gestural input of the second type does not include a movement component; [[and]]
in response to the received gestural input of the second type, modifying the time scale of the calendar layout from the second time scale to the first time scale and resizing the representation of the appointment within the calendar layout from the second size to the first size[[.]]; and
while resizing the representation in response the received gestural input of the first type, adjusting an amount of text regarding the appointment that is displayed within the representation, wherein adjusting the amount of text comprises displaying additional types of information about the appointment or fewer types of information about the appointment.

(Canceled)

(Previously Presented) The method of claim 1, wherein the gestural input of the first type is a first gestural input and the gestural input of the second type is a second gestural input, wherein the calendar layout is a calendar layout of a first date, and wherein the method further comprises:
	prior to receiving the second gestural input and while displaying the calendar layout of the first date with the second time scale, receiving a third gestural input requesting the 
	in response to the received third gestural input, displaying a calendar layout of the second date having the second time scale.

(Previously Presented) The electronic device of claim 14, wherein the calendar layout is a first portion of a graphical user interface, wherein other portions of the graphical user interface are not affected by the gestural input of the first type.

(Cancel) 

(Previously Presented) The electronic device of claim 14, wherein resizing comprises resizing a plurality of representations of appointments that are displayed in the calendar layout.

(Previously Presented) The electronic device of claim 14, wherein the calendar layout spans horizontal and vertical directions, wherein the time scale is resized in the vertical direction and not the horizontal direction.

(Previously Presented) The electronic device of claim 21, wherein the time scale is in hours of a day along the vertical direction of the calendar layout.

(Previously Presented) The electronic device of claim 22, wherein days of a week are displayed along the horizontal direction of the calendar layout.

(Cancel) 

(Cancel)

(Currently Amended) The electronic device of claim [[25]] 14, wherein the types of information comprise at least one of a location of the appointment, attendees to the appointment, and notes about the appointment.

(Cancel)

(Previously Presented) The electronic device of claim 14, wherein the one or more programs further include instructions for:
while resizing the representation, dynamically adjusting a font size of text that is displayed within the representation of the appointment.

(Previously Presented) The electronic device of claim 28, wherein the one or more programs further include instructions for:
when the size of the representation is reduced below a threshold size, removing the text from the representation.

(Canceled)

(Previously Presented) The electronic device of claim 14, wherein the gestural input of the first type is a first gestural input and the gestural input of the second type is a second gestural input, wherein the calendar layout is a calendar layout of a first date, and wherein the one or more programs further include instructions for:
	prior to receiving the second gestural input and while displaying the calendar layout of the first date with the second time scale, receiving a third gestural input requesting the display of a calendar layout of a second date, different from the first date, through the touch-sensitive display screen; and
	in response to the received third gestural input, displaying a calendar layout of the second date having the second time scale.

(Previously Presented) The computer-readable storage medium of claim 15, wherein the calendar layout is a first portion of a graphical user interface, wherein other portions of the graphical user interface are not affected by the gestural input of the first type.

(Cancel)
(Previously Presented) The computer-readable storage medium of claim 15, wherein resizing comprises resizing a plurality of representations of appointments that are displayed in the calendar layout.

(Previously Presented) The computer-readable storage medium of claim 15, wherein the calendar layout spans horizontal and vertical directions, wherein the time scale is resized in the vertical direction and not the horizontal direction.

(Previously Presented) The computer-readable storage medium of claim 35, wherein the time scale is in hours of a day along the vertical direction of the calendar layout.

(Previously Presented) The computer-readable storage medium of claim 36, wherein days of a week are displayed along the horizontal direction of the calendar layout.

(Cancel)

(Cancel)

(Currently Amended) The computer-readable storage medium of claim [[39]] 15, wherein the types of information comprise at least one of a location of the appointment, attendees to the appointment, and notes about the appointment.

(Cancel) 

(Previously Presented) The computer-readable storage medium of claim 15, wherein the one or more programs further include instructions for:
while resizing the representation, dynamically adjusting a font size of text that is displayed within the representation of the appointment.

(Previously Presented) The computer-readable storage medium of claim 42, wherein the one or more programs further include instructions for:
when the size of the representation is reduced below a threshold size, removing the text from the representation.

(Canceled)

(Previously Presented) The computer-readable storage medium of claim 15, wherein the gestural input of the first type is a first gestural input and the gestural input of the second type is a second gestural input, wherein the calendar layout is a calendar layout of a first date, and wherein the one or more programs further include instructions for:
	while displaying the calendar layout of the first date with the second time scale, receiving a third gestural input requesting the display of a calendar layout of a second date, different from the first date, through the touch-sensitive display screen; and
	in response to the received third gestural input, displaying a calendar layout of the second date having the second time scale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES T TSAI/Examiner, Art Unit 2174